Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Responsive to claim set of 9/8/2021

Claims Pending	1-9,12-20 
Claims Under Consideration	1-9,12-20 



Priority
This application has a filing date of 03/22/2018 and is a CON of 14/375,939 07/31/2014 PAT 9958437 14/375,939 is a 371 of PCT/CA2013/050083 02/01/2013
PCT/CA2013/050083 has PRO 61/594,593 02/03/2012

Withdrawn Objection(s) and/or Rejection(s)
Any rejection not reiterated from the previous office action is hereby withdrawn.

	Maintained & Updated Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-9,12-13,18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love et al (2006 ChemBioChem 7:753-6) in view of Geoghegan et al (1992 Bioconjugate Chemistry 3:138-46).
As in claim 1 (in part) ,2,3,9 and 12, Love et al teach, throughout the document and especially from paragraph spanning the left and right column on p 753 to the first paragraph of the right column on p 754 and figure 2, quantifying the amounts of derivatized coat protein pIII displayed on a phage by: providing a phage containing a target peptide displayed thereon; reacting the phage containing the target peptide with a reagent to introduce selenocysteine into the target to form a derivatized peptide; 
reacting the derivatized peptide with a capture agent comprising a detection marker (a biotin iodoacetamide for 1 h), thereby incorporating the detection marker within the derivatized peptide; and determining an amount of the detection marker, thereby quantifying the amount of the derivatized peptide displayed on the phage wherein the detection marker is capable of detection of less than 100 copies of the derivatized peptide since there are 5 copies of pIII per virion. See also third page of the supporting information. Additionally in scheme 2, Love suggest glycopeptides per claim 5.
And, as in claim 18 (in part) in scheme 1 Love et al disclose: providing phages containing target peptides; combining the phages with a capture agent bearing a detection marker (biotin) in a reaction which, if complete, results in peptides displaying the detection marker and other peptides not displaying the detection marker; followed by binding the detection marker to avidin resin to isolate reacted peptides. 
Love et al do not teach producing a library of intermediate derivatized peptides from target peptides with a chemical reagent by reaction of N-terminal serine residues 
Per claims 4,6,7,8,13,18 and 19  Georghegan et al teach, throughout the document and especially the title, abstract as well as the experimental procedures at p 139, producing a library of intermediate derivatized polypeptides from target peptides with a chemical reagent by oxidation of N-terminal serine residues with 20 micromolar sodium periodate yielding an aldehyde (see also reaction in the right column on p 138).
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to utilize the conjugation technique of Georghegan et al to add labels to phage displayed peptides of Love et al.
One of ordinary skill in the art would have been motivated to the conjugation technique of Georghegan et al to have added labels to phage displayed peptides of Love et al for the advantage of not needing to perform additional genetic engineering needed to incorporate selenocysteine as required by Love et al alone. Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof. Relevant here, in accordance with the interpretation set forth in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007), the use of a known technique to improve similar methods in the same way is obvious. 
***
.
Response to Arguments
The remarks accompanying the present response argue motivation is lacking and expectation of success are lacking.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically, starting at the paragraph spanning pp 2 to 3, the remarks assert the Georghegan reference is 14 years old and does not contemplate using their conjugation chemistry for modifying phage, whereas Love et al does not contemplate using a conjugation reaction to derivative phage displayed peptides; the remarks further urge neither reference enables detection of less than 100 copies as claimed.
In response to applicant's argument based upon the age of Georghegan et al, contentions that the reference are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's arguments against Georghegan et al individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here applying conjugation chemistry to phage display is disclosed by Love et al who, in fact, react the same biotin-iodoacetamide conjugate as recited in present Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover and in reference to detection limits, the examiner notes like example 2 of the present application, the biotinylated phage coats explicitly quantitated in Love et al scheme 1 are modified at pIII, which as evidenced by New England Biolabs (See Office Action Appendix) is present at 5 copies per virion. As such, it is not clear how Love et al does not inherently meet the limitation of a marker capable of detection of less than 100 copies, especially since biotin-iodoacetamide is the same marker utilized in example 2 of the present application and in so far as interpreted in MPEP 2141.02, the courts have held from the standpoint of patent law, a compound and all its properties are inseparable.

Claims 1-3,5,9,12  and 15,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love et al (2006 ChemBioChem 7:753-6) in view of Goransson et al (2003 JBC 278:48188-966).
As in claim 1 (in part) ,2,3,9,12, 15 line 3, Love et al teach, throughout the document and especially from paragraph spanning the left and right column on p 753 to the first paragraph of the right column on p 754 and figure 2, quantifying the amounts of derivatized coat protein pIII displayed on a phage by: providing a phage containing a target peptide displayed thereon; reacting the phage containing the target peptide with a reagent to introduce selenocysteine into the peptide to form a derivatized peptide;  
Love et al do not teach: the procedure set forth in claim 15 lines 4-16; a macrocycle of claim 5; nor the reactants of claim 17.
Goransson et al teach throughout the document and especially the title disulfide mapping of the cyclotide Kalata B1. Said cylcotide constitutes a type of macrocycle, further reading on claim 5. As in claims 15 lines 4-16; and 17 and more particularly, in figures 2,3 and 6 plus the materials and methods section, Goransson et al teach: in a first reaction, partially reducing a target polypeptide with a reducing agent form a thiol; in a second reaction, reacting the thiols with N-ethylmaleimide to introduce a Nem first detection marker; completely reducing the marked peptides; reacting the completely reduced peptides with 2-bromoethylamine to introduce a Ae+ second detection marker, wherein 2-bromoethylamine has the property or being reactive with a thiol; and finally, for instance, determining an amount of the first marker to quantify the amount of peptide bearing Nem at Kalata B1 cys II and V and determining an amount of the second detection marker to quantify the amount of peptide bearing Ae+.
prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to apply  the disulfide mapping strategy of Goransson et al toward phage display libraries such as disclosed in Love et al. 
One of ordinary skill in the art would have been motivated to have applied the disulfide mapping strategy of Goransson et al toward phage display libraries such as disclosed in Love et al in order to unambiguously establish disulfide bond locations being properly displayed. Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof. Again, as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR the use of a known technique to improve similar methods in the same way is obvious.

Response to Arguments
The remarks accompanying the present response argue motivation is lacking and expectation of success are lacking.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically, starting at the paragraph spanning pp 2 to 3, in reference to claims 5 and 15, the remarks assert Goransson et al does not contemplate using their conjugation chemistry for modifying phage, whereas Love et al does not contemplate using a conjugation reaction to derivative phage displayed peptides; the remarks further urge neither reference enables detection of less than 100 copies as claimed.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, similar to the first obviousness rejection, in response to applicant's arguments against each reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here applying conjugation chemistry to phage is disclosed by Love et al who, in fact, react the same biotin-iodoacetamide conjugate as recited in present dependent claim 9 -- again the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, the examiner notes like example 2 of the present application, the biotinylated phage coats explicitly quantitated in Love et al scheme 1 are modified at pIII, which as evidenced by New England Biolabs (See Office Action Appendix) is present at 5 copies per virion. As such, it is not clear how Love et al does not inherently meet the limitation of a marker capable of detection of less than 100 copies, especially in so far as biotin-iodoacetamide is the same marker utilized in example 2 of the present 

Maintained & Updated Claim Rejection(s) – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,6 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 9958437 (referred to hereafter as ‘437)  in view of Geoghegan et al (1992 Bioconjugate Chemistry 3:138-46) or Goransson et al (2003 JBC 278:48188-966)   
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 9, drawn to a method of quantifying an amount of derivatized peptide displayed on a phage with a capture agent being biotin .
Claims 2-4 of ‘437 do not disclose a first chemical reagent to derivatize a peptide such as recited in present claim 1 line 4-5.
As detailed supra Geoghegan et al teach sodium periodate and Goransson et al teach TCEP to generate peptide derivatives with aldehydes and thiol groups respectively.
It would have been prima facie obvious to modify the ‘437 phage coats with sodium periodate of Geoghegan et al or TCEP or Goransson et al and arrive at the subject matter recited in present claims 1, 6 and 9.
One of ordinary skill in the art would have been motivated to modify the ‘437 phage coats with sodium periodate of Geoghegan et al or TCEP or Goransson et al and arrive at the subject matter recited in present claims 1, 6 and 9 such as in the interest of immobilizing the proteins for affinity chromatography.
One of ordinary skill in the art would have had a reasonable expectation of success in immobilizing such derivatized proteins to a chromatographic support in view art-recognized robustness, such experiments having being performed in the art for decades.
Response to Arguments


Claim Objections
Claims 14,16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639